        Case 1:14-cv-01430-LPS Document 371 Filed 11/17/20 Page 1 of 1 PageID #: 22595
                                                                                           WILMINGTON
                                                                                          RODNEY SQUARE

                                                                                           NEW YORK
                                                                                   ROCKEFELLER CENTER
                                                                                                  Adam W. Poff
                                                                                                 P 302.571.6642
                                                                                                 F 302.576.3326
                                                                                                 apoff@ycst.com

                                                November 17, 2020

         BY E-FILING

         The Honorable Jennifer L. Hall
         United States District Court
           for the District of Delaware
         844 N. King Street
         Wilmington, DE 19801

                Re:     ELM 3DS Innovations, LLC v. Samsung Electronics Co., Ltd., et al.,
                        C.A. No. 14-cv-1430-LPS

         Dear Magistrate Judge Hall:

                  Elm has now submitted documents for in camera review in compliance with the Court’s
         order at the October 30 hearing. Elm has also submitted a letter explaining its process for
         choosing the representative documents. Samsung respectfully submits this brief response to
         assist the Court in its review.

                  Elm states that it is withholding about 502 responsive documents but has submitted only
         fifty representative documents, consistent with the Court’s instruction. Given the large volume of
         communications withheld, Samsung expects that Elm had numerous discussions with potential
         and actual funders about infringement, invalidity, enforceability, and damages (including patent
         valuation), as well as discussions about the terms of any funding agreement, and that Elm
         submitted those communications to the Court. (See D.I. 344.) To the extent that Elm has not
         submitted such communications, Samsung respectfully requests that the Court consider
         requesting such documents for its review.

                                              Respectfully submitted,

                                              /s/ Adam W. Poff

                                              Adam W. Poff (No. 3990)


         cc:    Counsel of Record (via E-Filing and Email)




27353479.1
                                       Young Conaway Stargatt & Taylor, LLP
                              Rodney Square | 1000 North King Street | Wilmington, DE 19801
                                P 302.571.6600 F 302.571.1253 YoungConaway.com
